Citation Nr: 0505445	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-08 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2000, for assignment of a total disability based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to August 
1961 and from April 1965 to October 1969.  The veteran also 
had approximately three years of additional active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to a TDIU, effective from October 30, 2000.

In March 2004, a claim was presented asserting that a 
December 1997 rating decision was clearly and unmistakably 
erroneous in "denying" entitlement to an increased rating 
for a right shoulder disorder.  The Board notes that no 
December 1997 rating decision is of record, and that the 
appellant is not service connected for a right shoulder 
disorder.  Hence, ipso facto, an increased rating could not 
have been denied.  Accordingly, no further action is in order 
with respect to this claim.


FINDINGS OF FACT

1.  In July 1996 rating decisions, the RO denied entitlement 
to a TDIU as well as a rating in excess of 50 percent for 
service connected psychiatric disorder.  The veteran was 
notified of these rating decisions and did not perfect an 
appeal thereto.  These rating decisions are final.

2.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service-connected disabilities 
alone prior to October 30, 2000.




CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 
2000, for assignment of a TDIU, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110, (West 2002); 
38 C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In connection with the underlying claim of entitlement to a 
TDIU, the RO provided the veteran with notice of the VCAA in 
the statement and supplemental statement of the case.  
Thereafter, in July 2002 and March 2004 letters, the RO 
provided notice of the VCAA in regards to the earlier 
effective date claim, to include notice of the action taken..

In VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), VA General 
Counsel held that if a veteran raises a downstream issue that 
was not covered in the initial notice letter dealing with 
entitlement to a VA benefit, no further VCAA notice is 
required.  Therefore, given the June 2001, July 2002, and 
March 2004 letters, the Board finds that the duty to notify 
the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the record shows that the RO 
and/or the veteran's representative obtained and associated 
with the claims files all the identified VA and private 
treatment records.  

As to the veteran's Social Security Administration disability 
(SSA) records, the first time that VA was placed on notice 
that the veteran was receiving these benefits was in a June 
2001 statement from his wife.  At that time, she reported 
that the veteran had received SSA disability benefits since 
1995.  Tellingly, even if the SSA records supported 
entitlement to a TDIU, the date of that claim could be not 
earlier than the actual date these records are received by 
the RO.  38 C.F.R. § 3.157.  Therefore, because the earliest 
SSA records could have been obtained by the RO was June 2001, 
seven months after the October 2000 effective date already 
assigned, VA had no duty to request these records prior to 
adjudicating the claim.

The record also shows that the appellant was advised of what 
evidence VA had requested and received in the July 2002 and 
March 2004 letters as well as the statement and supplemental 
statements of the case.  Accordingly, the Board finds that 
all available and identified evidence has been obtained and 
there is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Earlier Effective Date Claim

It is argued that the appellant is entitled to an effective 
date earlier than October 30, 2000, for assignment of a TDIU 
because VA treatment records showed his earlier entitlement.  
It is requested that the veteran be afforded the benefit of 
the doubt.

If a veteran files a claim for an increased rating with VA, 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202.  If the veteran does not 
perfect an appeal, however, the disallowance becomes final.  
See 38 U.S.C.A. § 7105.

Here, 1996 rating decisions denied entitlement to a TDIU, as 
well as entitlement to an increased rating for the veteran's 
service connected psychiatric disorder.  The veteran was 
notified of the RO's decisions and of his appellate rights 
but did not appeal.  Accordingly, the 1996 decisions are 
final.  Id.  Consequently, the effective date for the 
assignment of a TDIU may be no earlier than a new 
application, at some point in time after the final July 1996 
decision, or the date entitlement arose whichever is later.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, the general rule with respect to an award of 
increased compensation is that the effective date for such an 
award "shall not be earlier than the date of receipt of 
application therefrom."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

With the above laws and regulations in mind, the Board notes 
that the next writing found in the claims files following the 
final July 1996 rating decision is a VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability, received on October 30, 2000.  The Board 
finds that this document was the veteran's formal application 
for TDIU as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. 
§ 5110(b).  Again, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.  In this regard, the record does not 
include an earlier informal claim for a TDIU.

As to whether the record established an earlier factual 
entitlement to a TDIU, controlling laws provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities with at least one is rated at 
40 percent or more and he has a combined rating of at least 
70 percent.  The record must also show that the service-
connected disabilities alone result in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).  

Prior to the May 2002 rating decision which granted TDIU, the 
veteran's service connected disabilities were limited to a 
psychiatric disorder rated as 50 percent disabling effective 
from June 5, 1980, tinnitus rated as 10 percent disabling 
effective from December 23, 1979, and bilateral perceptive 
deafness rated as 10 percent disabling effective from May 2, 
1996.  In the May 2002 rating decision that granted TDIU, the 
veteran's service connected psychiatric disorder was re-rated 
as 70 percent disabling effective from October 30, 2000, the 
ratings for tinnitus and bilateral perceptive deafness were 
continued at 10 percent disabling.  The May 2002 rating 
decision also granted entitlement to service connection for 
diabetes mellitus rated as 20 percent disabling effective 
from October 30, 2000; and for erectile dysfunction, rated as 
noncompensably disabling effective from October 30, 2000.  
Accordingly, the record does not show that he ever met the 
60/70 percent schedular criteria of 38 C.F.R. § 4.16(a) for a 
TDIU prior to October 30, 2000.  

Therefore, the earliest effective date for an award of a TDIU 
cannot be earlier than the date that the record shows he was 
precluded from following a substantially gainful occupation 
by his service-connected disabilities.  38 C.F.R. § 4.16(b).  

In this case, the RO did not submit this case to the Director 
of VA's Compensation and Pension before rendering the May 
2002 decision that granted entitlement to a TDIU effective 
from October 30, 2000.  Instead, the rating specialist 
concluded that the results from the veteran's July 2001 VA 
mental disorder examination along with his wife's June 2001 
statements established, for the first time, that his service 
connected psychiatric disorder precluded substantial gainful 
employment.  The rating specialist then assigned October 30, 
2000, as the effective date, pointing to the fact that this 
was the date that the veteran had filed his claim.  

The Board agrees with the finding that the first time that 
the post July 1996 record showed that the veteran was 
precluded from following a substantially gainful occupation 
by his service-connected disabilities was at the July 2001 VA 
mental disorder examination.  38 C.F.R. § 4.16(b).  While the 
record contains voluminous VA and private treatment records, 
the RO received no private treatment records between July 
1996 and October 2000 and only a few VA treatment records, 
dated between July 1996 and October 2000.  None of these 
records showed he was precluded from following a 
substantially gainful occupation due to his service-connected 
disabilities alone at that time.  In this regard, the Board 
once again notes that VA treatment records are deemed to be 
in VA's possession on the date they are generated and private 
treatment records are only deemed in VA possession on the 
date they are received.  See 38 C.F.R. § 3.157.

Hence, while the Board cannot find a legal basis for an 
effective date of October 30, 2000, for the grant of a TDIU, 
the Board also cannot find a legal basis for an effective 
date prior to October 30, 2000.  38 C.F.R. § 3.157.  
Therefore, the claim of entitlement to an effective date 
earlier than October 30, 2000, for a TDIU must be denied.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

An effective date earlier than October 30, 2000, for 
assignment of a TDIU is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


